Citation Nr: 1440192	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  11-26 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Leeds, Massachusetts


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses in the amount of $218.52 for medical services rendered on May 2, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1969 to February 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of a VA Medical Center (VAMC) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks reimbursement of unauthorized medical expenses.  This claim was previously denied by the VAMC due to the fact the Veteran is enrolled in Medicare and his medical expenses had already been paid, in part, by that program.  However, 38 U.S.C.A. § 1725, the statute authorizing reimbursement of unauthorized medical expenses in certain situations, was amended effective February 1, 2010.  See Pub. L. No. 111-137, § 1(a),(b), 123 State. 3495 (2010).  This change allows for payment or reimbursement through VA for the balance of medical expenses that remains when a third party payer would only extinguish part of a Veteran's liability.  Pub. L. 111-137, 123 Stat. 3495 (2010) (codified at 38 U.S.C.A. § 1725(c)(4)); see also 38 C.F.R. § 17.1005.  Thus, payment or reimbursement may be allowable for that portion of the medical expenses not covered by the Veteran's Medicare insurance.  

Nevertheless, another requirement for reimbursement pursuant to 38 U.S.C.A. § 1725 is that the Veteran be enrolled in the VA health care system and have received care at a VA medical facility within the previous 24 months.  38 U.S.C.A. § 1725(b).  The record as it is currently before the Board does not address whether the Veteran meets this requirement.  As such, remand is required to determine if the Veteran was currently enrolled in the VA health care system at the time the unauthorized medical expenses were incurred, and whether he had received care at a VA medical facility in the prior 24 months.  

Accordingly, the case is REMANDED for the following action:

1.  The VAMC should clarify whether the Veteran was enrolled in the VA health care system and received care at a VA medical facility within the 24 months prior to the incurrence of the unauthorized medical expenses in May 2011.  A written statement addressing the Veteran's enrollment status and receipt of VA treatment must be associated with the claims file.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

